1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8
                          SOUTHERN DISTRICT OF CALIFORNIA
9
     SHILOH ANGEL BENTACOURT,                            CASE NO. 19cv714-LAB (MDD)
10
                                          Plaintiff,
11                                                       ORDER GRANTING MOTION TO
                          vs.                            WITHDRAW [Dkt. 13]
12
     CALIFORNIA WESTERN SCHOOL OF
13   LAW, et al.,
14                                   Defendants.

15          Attorney Maria Hinayon has moved ex parte to withdraw as counsel of record for
16   Plaintiff Shiloh Bentacourt. Dkt. 13. The Court instructed any party opposing that motion
17   to file a formal opposition July 5, 2019, but none was filed.1
18          An attorney may not withdraw as counsel except by leave of court. Darby v. City
19   of Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992). “The grant or denial of an attorney's
20   motion to withdraw in a civil case is a matter addressed to the discretion of the trial court.”
21   Washington v. Sherwin Real Estate, Inc., 694 F.2d 1081, 1087 (7th Cir. 1982). Among
22   other things, courts ruling upon motions to withdraw as counsel have considered, (1) the
23   reasons counsel seeks to withdraw; (2) the possible prejudice that withdrawal may cause
24   to other litigants; (3) the harm that withdrawal might cause to the administration of justice;
25   and (4) the extent to which withdrawal will delay resolution of the case.             Deal v.
26
     1 Ms. Bentacourt submitted an ex parte letter to the Court on June 26, 2019. The Court
27
     rejected this document for filing but invited her to file a formal opposition by July 5, 2019.
28   Dkt. 16. She did not file an opposition.



                                                   -1-
1    Countrywide Home Loans, 2010 WL 3702459 at *2 (N.D. Cal. 2010). After reviewing the
2    record and the reasons for withdrawal noted in the motion—which include an
3    irreconcilable breakdown of the attorney-client relationship and that Ms. Bentacourt has
4    discharged Ms. Hinayon as her attorney—the Court concludes that there is good cause
5    to grant the motion to withdraw as counsel.        The Court further concludes that the
6    withdrawal will not prejudice litigants, harm the administration of justice, or unduly delay
7    resolution of the case.
8           IT IS HEREBY ORDERED that Ms. Hinayon’s Motion to Withdraw as Attorney is
9    GRANTED. Dkt. 13. Maria Hinayon is no longer attorney of record for Plaintiff Shiloh
10   Bentacourt in this action. Civil Local Rule 83.3 provides, in part:
11                 Whenever a party has appeared by an attorney, the party may
                   not afterwards appear or act in the party’s own behalf in the
12                 action, or take any step in that action, unless an order of
13                 substitution has first have been made by the court, after notice
                   to the attorney of such party, and to the opposite party . . . .
14
                   When an attorney of record for any person ceases to act for a
15                 party, such party must appear in person or appoint another
                   attorney by a written substitution of attorney signed by the
16
                   party, the attorney ceasing to act, and the newly appointed
17                 attorney, or by a written designation filed in the case and
                   served upon the attorney ceasing to act . . . .
18
19   S.D. Cal. Civ. L.R. 83.3(f)(1), (f)(2). IT IS HEREBY ORDERED that, no later than sixty
20   (60) days from the date of this Order, Plaintiff Shiloh Bentacourt must file a motion for
21   substitution pursuant to Local Rule 83.3, requesting an order of substitution and indicating
22   whether she will represent herself or have new counsel to represent her in this action. If
23   no motion for substitution is filed within sixty (60) days from the date of this Order,
24   Plaintiff’s claims against the Defendants will be dismissed without prejudice. Ms. Hinayon
25   is ORDERED to serve a copy of this Order on Ms. Bentacourt and to file a notice with the
26   ///
27   ///
28



                                                 -2-
1    Court after she has done so. Once she has served Ms. Bentacourt and filed the required
2    notice, Ms. Hinayon’s obligations related to this case are terminated.
3          IT IS SO ORDERED.
4    Dated: July 15, 2019
5                                                 HONORABLE LARRY ALAN BURNS
6                                                 Chief United States District Judge

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -3-
